Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
This Corrected Notice of Allowance is issued in response to the Information Disclosure Statement (IDS) filed on July 26, 2021 along with the Request for Continued Examination, also filed on July 26, 2021.  The Notice of Allowance mailed on April 26, 2021 is representative of how the claims should be printed at issue. Accordingly, reference should be made to the Notice of Allowance mailed on April 26, 2021 for details presented by Examiner at that time.  Examiner notes that the IDS filed on July 26, 2021 has been considered and has not been deemed to affect allowability of the claims as presented by the previous Examiner’s Amendment mailed with the Notice of Allowance on April 26, 2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Please refer to the Reasons for Allowance detailed in the Notice of Allowance mailed on April 26, 2021, which still apply after review of the newly cited documents on the IDS submitted July 26, 2021.  Claims 1-4, 6 and 9-20 remain allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/Primary Examiner, Art Unit 3732